DETAILED ACTION
Examiner acknowledges receipt of the reply filed 3/22/2021, in response to the non-final office action mailed 12/22/2020.
Claims 42-53, 55-57, and 59-63 are pending.  Claims 54 and 58 are canceled. Claim 62 and 63 are newly added in the amendment filed 3/22/2021. 
Claims 42-53, 55-57, and 59-67 are being allowed on the merits in this office action.  Claims 64-67 are added in an Examiner’s amendment set forth herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections- withdrawn
The objection of claims 54, 55, 58, and 59 is withdrawn in view of the amendment filed 3/22/2021.

Claim Rejections - 35 USC § 112- withdrawn
The rejection of 42-55, 58, and 59 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment and arguments filed 3/22/2021.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Fleming on 4/19/2021.
The claims have been amended as follows: 

   42.	(Currently amended) A method for treating cancer in a patient, comprising administering to the patient a peptide ligand specific for MT1-MMP (membrane type 1 metalloprotease), or a pharmaceutically acceptable salt thereof, wherein the peptide ligand comprises a polypeptide comprising at least three cysteine residues, separated by at least two loop sequences, and a molecular scaffold which forms covalent bonds with the cysteine residues of the polypeptide such that at least two polypeptide loops are formed on the molecular scaffold, wherein the peptide ligand comprises the amino acid sequence:
-Ci-X1-U/O2-X3-X4-G5-Cii-E6-D7-F8-Y9-X10-X11-Ciii- (SEQ ID NO: 1);
wherein:
Ci, Cii and Ciii represent first, second and third cysteine residues, respectively;
each of X1, X3, X4, X10 and X11 represents any natural amino acid residue;
U/O2 represents that position 2 of the loop sequence between Ci and Cii is U or O;
U represents a polar, uncharged amino acid residue selected from the group consisting of N, C, Q, M, S and T; and

wherein the cancer is selected from the group consisting of a tumor a tumor a fibrosarcoma 

52.	(Currently amended) A method for treating cancer in a patient, comprising administering to the patient a drug conjugate BT17BDC-18, which is of formula (IV): 

    PNG
    media_image1.png
    378
    1016
    media_image1.png
    Greyscale

(IV)
wherein: 
Toxin is the cytotoxic agent DM1;
Bicycle represents a peptide ligand comprising: 
a polypeptide of the amino acid sequence:
(B-Ala)-Sar10-AC(D-Ala)NE(1Nal)(D-Ala)CEDFYD(tBuGly)C (SEQ ID NO: 5);
and
a molecular scaffold which is TBMB (1,3,5-tris(bromomethyl)benzene), which forms covalent bonds with the cysteine residues of the polypeptide yielding a tri-substituted 1,3,5-trismethylbenzene structure;
R3 represents methyl, and R1, R2 and R4 each represent hydrogen;

n represents 1,  
or a pharmaceutically acceptable salt thereof, and 
wherein the cancer is selected from the group consisting of a tumor a tumor a fibrosarcoma 

55. 	(Currently amended) The method according to claim 42, wherein the tumor is [[are]] selected from the group consisting of a carcinoma 

56. 	(Currently amended) The method according to claim 55, wherein the carcinoma is [[are]] selected from the group consisting of an adenocarcinoma a small cell lung carcinoma a non-small cell lung carcinoma a bronchioalveolar carcinoma a mesothelioma 

57. 	(Currently amended) The method according to claim 56, wherein the carcinoma is a [[are]] non-small cell lung carcinoma 

tumor is [[are]] selected from the group consisting of a carcinoma 

60. 	(Currently amended) The method according to claim 59, wherein the carcinoma is [[are]] selected from the group consisting of an adenocarcinoma a small cell lung carcinoma a non-small cell lung carcinoma a bronchioalveolar carcinoma a mesothelioma 

61. 	(Currently amended) The method according to claim 60, wherein the carcinoma is a [[are]] non-small cell lung carcinoma 

62.	(Currently amended) The method according to claim 55 [[42]], wherein the tumor of epithelial origin a carcinoma 

59 [[52]], wherein the tumor of epithelial origin a carcinoma 

64. 	(New) The method according to claim 42, wherein the cancer is a tumor of the central or peripheral nervous system.

65. 	(New) The method according to claim 42, wherein the cancer is a fibrosarcoma.

66. 	(New) The method according to claim 52, wherein the cancer is a tumor of the central or peripheral nervous system.

67. 	(New) The method according to claim 52, wherein the cancer is a fibrosarcoma.
                                                                                                                                                                                                    
Claims 43-51 and 53 will be allowed as set forth in the amendment filed 3/22/2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a method for treating cancer in a patient, comprising administering to the patient a peptide ligand specific for MT1-MMP (membrane type 1 metalloprotease), wherein the peptide ligand comprises the amino acid sequence (SEQ ID NO: 1) or a drug conjugate of formula, and wherein the cancer is selected from the group consisting of a tumor of epithelial origin, a 
The closest prior art to the instant claims is Tite et al. (WO 2013/050615-previously cited). 
Tite et al. disclose polypeptide ligands having a desired level of specificity for a target, wherein the polypeptide ligand comprises a polypeptide comprising at least three reactive groups, separated by at least two loop sequences, and a molecular scaffold which forms covalent bonds with the reactive groups of the polypeptide such that at least two polypeptide loops are formed on the molecular scaffold (abstract).  Specific bicyclic peptides are disclosed in Tables 3 and 4.  Table 3 teaches bicyclic peptides that are 11 amino acids in length with a core sequence of ACF..CRV.CA. Table 4 teaches bicyclic peptides that are 15 in length with a core sequence of AC…..C…..CA.  In this core sequence, the conserved cysteines are each separated by 5 amino acids. 
	Tite et al. do not teach a peptide ligand comprising instant SEQ ID NO: 1 or a drug conjugate of formula IV.   SEQ ID NO: 1 is 14 amino acids in length.  Cysteines are found at positions 1 (Ci), 7 (Cii), and 14 (Ciii).  There are 5 amino acids separating Ci and Cii, and 6 amino acids separating Cii and Ciii.  This is distinguishable from the peptides in Table 4 of Tite et al. which contain 5 amino acids between the conserved cysteine residues. 
Accordingly, the instant claims are free the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 42-53, 55-57, and 59-67 are being allowed.  Claims 42, 52, 55-57, 59-67 are allowed as set forth in the Examiner’s amendment herein.  Claims 43-51 and 53 are allowed as set forth in the amendment filed 3/22/2021.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             
/JULIE HA/           Primary Examiner, Art Unit 1654